DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14, line 4 is missing a period. Examiner suggests replacing “rectangular region” in line 4 with -- rectangular region.--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10-21, and 23-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mlynarski et al, “Anatomically Consistent Segmentation of Organs at Risk in MRI with Convolutional Neural Networks”.
 	Regarding claim 1, Mlynarski discloses a processor comprising: one or more circuits to cause a neural network to be trained based, at least in part, only on labeled objects within one or more images (Abstract; Section 2.1.2 Training of the model).
Regarding claim 2, the processor of claim 1, Mlynarski further discloses wherein the objects are organs and the one or more images comprise three-dimensional medical images (Abstract; Section 2.2.1 Segmentation of the brain and Section 3.1 Data and preprocessing).
 	Regarding claim 3, the processor of claim 1, Mlynarski further discloses wherein the neural network is trained by at least: 
 	obtaining a set of incompletely-labeled three-dimensional images, where each image in the set of incompletely-labeled three-dimensional images includes one or more labels identifying one or more objects and a bounding region for each of the one or more objects, the set of incompletely-labeled three-dimensional images including at least one image that lacks labeling for at least one object (Section 2.1.2 Training of the model, Section 2.2.1 Segmentation of the brain, and Section 3.1 Data and preprocessing); and 
 	training the neural network to identify a particular object using the set of incompletely-labeled three-dimensional images by excluding, for the purpose of training to identify the particular object, images that lack a label for the particular object (Section 2.1.2 Training of the model).
 	Regarding claim 4, the processor of claim 3, Mlynarski further discloses wherein locating an organ of the one or more objects is accomplished by at least: 
 	determining a bounding box around the object (Section 2.1.2 Training of the model and Section 2.2.1 Segmentation of the brain); and 
 	indicating, to a user, the location of the bounding box (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
Regarding claim 5, the processor of claim 3, Mlynarski further discloses wherein:  
 	a location of an object is determined using an anchor that indicates where detection begins (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain); and 
 	that anchor describes a three-dimensional region that has a shape based at least in part on a type of the object (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 6, the processor of claim 5, Mlynarski further discloses wherein the three-dimensional region is a rectangular box (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 7, the processor of claim 5, Mlynarski further discloses wherein the size of the anchor is varied over a range of sizes that correspond to size variations of human anatomy (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 13, the system of claim 12, Mlynarski further discloses wherein locating an object of the plurality of objects is accomplished by at least: 
(Section 2.1.2 Training of the model and Section 2.2.1 Segmentation of the brain); and 
 	presenting an indication of the region on an electronic display (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 14, the system of claim 13, Mlynarski further discloses wherein: 
 	the region is defined by a box-shaped region (Section 2.1.2 Training of the model and Section 2.2.1 Segmentation of the brain); and 
 	the region is presented on the electronic display as an isometric view of the rectangular region (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain)
 	Regarding claim 15, the system of claim 12, Mlynarski further discloses wherein: 
 	the system uses an anchor that indicates, to the system, an estimate of the size and shape of the particular object (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain); and 
 	the estimate is specific to a type of the particular object (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 16, the system of claim 15, Mlynarski further discloses wherein the anchor defines a three dimensional shape, and a range of sizes for the three dimensional shape (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
Regarding claim 17, the system of claim 16, Mlynarski further discloses wherein the range is determined using a scaling factor associated with a particular image (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 18, the system of claim 11, Mlynarski further discloses wherein the three dimensional medical image is a magnetic resonance imaging ("MM"), CT, or X-ray image (Abstract).
 	Regarding claim 19, Mlynarski discloses a processor comprising: one or more circuits to infer information from one or more images using a neural network, wherein the neural network is trained using only labeled objects within one or more images (Abstract; Section 2.1.2 Training of the model).
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 21, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 23, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 24, the processor of claim 23, Mlynarski further discloses wherein each image in the set of three-dimensional images represents a portion of a human body with a known composition of organs (Figs. 1-2; Abstract; Section 2.2.1 Segmentation of the brain and Section 3.1 Data and preprocessing).
 	Regarding claim 25, the processor of claim 24, Mlynarski further discloses wherein set of images represent head, chest, or abdominal scan images (Figs. 1-2; Abstract; Section 2.2.1 Segmentation of the brain and Section 3.1 Data and preprocessing).
 	Regarding claim 26, the processor of claim 25, Mlynarski further discloses wherein the location of individual organs is determined using estimates of the size and shape of each of the individual organs based at least in part on the type of each organ of the individual organs (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 27, the processor of claim 26, Mlynarski further discloses wherein the estimates include a size range around an average object size (Section 2.1.2 Training of the model and Fig. 3; Section 2.2.1 Segmentation of the brain).
 	Regarding claim 28, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 29, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 30, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 31, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 32, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 33, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 34, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9, 22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mlynarski et al, “Anatomically Consistent Segmentation of Organs at Risk in MRI with Convolutional Neural Networks” in view of Rezatofighi et al, "Generalized Intersection over Union: A Metric and A Loss for Bounding Box Regression”.
 	Regarding claim 8, the processor of claim 1, Mlynarski does not explicitly disclose wherein the neural network is trained using a loss based at least in part on a prediction of the Intersection over Union as claimed.
 	However, Rezatofighi discloses the neural network is trained using a loss based at least in part on a prediction of the Intersection over Union (Abstract; Section 1 Introduction).
 	Therefore, taking the combined disclosures of Mlynarski and Rezatofighi as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neural network is trained using a loss based at least in part on a prediction of the Intersection over Union as taught by Abstract).
 	Regarding claim 9, the processor of claim 8, Rezatofighi in the combination further disclose wherein the prediction of the Intersection over Union provides a quality assessment of the location of the object (Abstract and Section 1 Introduction).
 	Regarding claim 22, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 35, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	El Harouni et al. (US 2020/0051238) discloses implement a multi-modal classification and segmentation engine for anatomical segmentation identifying modes and viewpoints in biomedical images.
 	Do et al. (US 2020/0285906) discloses supervised and unsupervised learning schemes may be used to automatically label medical images for use in deep learning applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665